Citation Nr: 0028424	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for arthritis of the lumbar spine, prior to September 7, 
1999.  

2.  Entitlement to an increased initial rating for arthritis 
of the lumbar spine, currently evaluated as 40 percent 
disabling.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to May 
1961 and from July 1961 to May 1967.

This appeal comes before the Department of Veterans Affairs 
(VA), Board of Veterans' Appeals (Board) from a June 1997 
rating decision of the Muskogee, Oklahoma Regional Office 
(RO) which granted entitlement to service connection for 
arthritis of the lumbar spine and assigned a noncompensable 
rating effective May 15, 1997.  In November of that year, 
following a VA examination, the RO increased that rating to 
20 percent, retroactive to May 15, 1997.  

In September 1998, during the course of the appeal, the 
veteran had a video conference hearing before the undersigned 
veterans law judge.  In September 1999, the Board remanded 
the case to the RO for further development.  Following that 
development, the RO increased the rating for the veteran's 
service-connected arthritis of the lumbar spine to 40 
percent, effective September 7, 1999.  Thereafter, the case 
was returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to September 7, 1999, the veteran's arthritis of 
the lumbar spine, manifested primarily by pain on motion, and 
some weakness and diminished sensation in the right lower 
extremity, was productive of disability comparable to no more 
than severe limitation of motion of the lumbar spine.

3.  The veteran's arthritis of the lumbar spine, currently 
manifested primarily by pain on motion, and some weakness and 
atrophy in the right lower extremity, is productive of 
disability comparable to no more than severe limitation of 
motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  Prior to September 7, 1999, the criteria for a 40 percent 
initial rating for arthritis of the lumbar spine were met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, Diagnostic 
Codes 5010, 5292, 5293, 5295 (1999).

2.  The criteria for an initial rating in excess of the 
current 40 percent for arthritis of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.45, 4.71a, 
Diagnostic Codes 5010, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim).  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  

The RO's June 1997 decision on appeal, which granted 
entitlement to service connection for arthritis of the lumbar 
spine and assigned a noncompensable rating, effective May 15, 
1997, was an initial rating award.  As held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and 
regulation." When an initial rating award is at issue, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis, established by 
X-ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of motion of the lumbar spine is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5292.  
Under that code, a 20 percent rating is warranted for 
moderate limitation of motion, and a 40 percent rating is 
warranted for severe limitation of motion.

Also potentially applicable in rating the veteran's service-
connected low back disability is 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  Under that code, a 20 percent rating 
is warranted when there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating is warranted when 
there is listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically, limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

In its September 1999 remand, the Board requested that the 
veteran have orthopedic and neurologic examinations to 
evaluate the extent of his service-connected back disability.  
Following those examinations, the examiner strongly suggested 
that such disability was composed of orthopedic and neurologic 
components when she diagnosed lumbar disk disease and 
degenerative joint disease with (emphasis added) prior lumbar 
radiculopathy affecting the right lower extremity.  
Accordingly, the Board is of the opinion that it is also 
appropriate to consider the rating for the veteran's service-
connected low back disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, the code relevant to intervertebral disc 
syndrome.  Under that code, a 20 percent rating is warranted 
for moderate intervertebral disc syndrome, manifested by 
recurring attacks.  A 40 percent evaluation is assignable when 
there is severe intervertebral disc syndrome, manifested by 
recurring attacks with intermittent relief.  A 60 percent 
rating is warranted for pronounced intervertebral disc 
syndrome, manifested by persistent symptoms compatible with 
sciatic neuropathy with characteristic pain, as well as 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

I.  Increased Rating Prior to September 7, 1999

During a September 1997 VA orthopedic examination, the 
veteran complained of chronic low back pain and, primarily, 
right hip pain which radiated down the lateral aspect of the 
right lower extremity.  He also reported weakness in the 
right lower extremity and noted that he had been using a cane 
for 8 years.  He stated that he could walk about a block but 
couldn't negotiate stairs.  He also stated that he drove and 
that he maintained his own home, except for yard work.  He 
noted that he had retired several years earlier.

On examination, the veteran sat with his right lower 
extremity extended and dressed and undressed tenuously with 
cautious bending including of his back.  His back was 
straight, and he was able to flex forward to 45 degrees, 
before he stopped due to pain.  He declined to try to extend 
his back due to pain, and lateral bending was accomplished to 
3 degrees.  He declined to go further, stating he would throw 
his back out.  Without the cane, he kept his right lower 
extremity lifted off the floor and held on to a table for 
balance.  His right thigh measured 20 cm in circumference, 
and his left thigh measured 19 cm in circumference.  His 
calves were also symmetric.  He squatted to 45 degrees and 
returned to standing with a minimum of support and using both 
legs.

Resistance to hip abduction and adduction was symmetric and 
normal.  Left leg strength was 5/5.  Right leg strength was 
5/5 at the hip abductors, hip adductors; and gastrocnemius 
and - 3/5 in the flexors and extenders of the thigh.  The 
weakness, however, was variable with limited effort.  
Straight leg raising was positive on the right and negative 
on the left.  Deep tendon reflexes were brisk to hyperactive 
at the knee and ankle, bilaterally, and there was no 
tenderness to palpation of the muscles of the back or lower 
extremities.  The examiner's impression was chronic low back 
strain with symptomatology of L4/5 radiculopathy.  It was 
noted that the strength examination of the right leg was 
inconsistent with the muscle measurements and that the 
functional loss due to pain was mild to moderate.

X-rays of the lumbosacral spine, taken during the VA 
examination, revealed narrowing of the disc spaces at L3 - L4 
and L4 - L5 with sacralization of the L5 vertebra.  Also 
noted was degenerative facet joint disease with marginal 
spurs of the spines.

The VA outpatient treatment records, dated from September 
1997 to August 1999, show that the veteran complained 
primarily of low back pain and right leg weakness.  Strength 
was reduced in the right lower extremity.  Muscle tone was 
decreased in the right calf and straight leg raising was 
positive, bilaterally.  Deep tendon reflexes were variously 
reported as intact or 2+, bilaterally.  In January 1998, the 
veteran reported decreased activity due to back stiffness and 
his inability to get around.  In August 1999, there was some 
right calf atrophy with positive straight leg raising at 30 
degrees.

During the September 1998 video conference hearing, the 
veteran testified that the pain from his service-connected 
back disability was severe enough to wake him at night.  He 
also reported weakness, muscle loss, and numbness in the 
right lower extremity associated with that disorder.  He 
stated that he could not bend or walk as far as he should and 
that he couldn't sit for prolonged periods.  He noted that 
his back disability caused him to retire early due to 
diminished job performance and that he could no longer mow 
his yard.

During an August 1999 examination by J. W. E., M.D., the 
veteran reported low back pain with numbness into the right 
lower extremity and increased pain with prolonged sitting or 
standing.  He stated that the right lower extremity felt as 
if it would give out.  On examination, the patellar reflexes 
were +3 on the right and +2 on the left.  The Achilles 
reflexes were +1 on the right and +2 on the left.  Sensation 
was decreased in the right foot, and the veteran demonstrated 
weakness in the right great toe.  While sitting, straight leg 
raising was positive on the right at 90 degrees for back and 
leg pain.  The lumbar paraspinous muscles were tender to 
palpation as was the sacroiliac joint, in each case, greater 
on the right than the left.  Deep palpation of the sciatic 
notch produced no radicular pain.  The diagnoses included 
chronic back pain with increased radicular pain and weakness 
on the right.  Dr. E. concluded that as a result of the 
veteran's back disability, he was permanently and totally 
unemployable.

The foregoing evidence shows that prior to September 7, 1999, 
the veteran's service-connected low back disability was 
manifested essentially by pain on palpation, pain on use, and 
weakness in the right lower extremity.  Although there was no 
evidence of listing of the whole spine to the opposite side, 
positive Goldthwait's sign, or abnormal mobility with forced 
motion, there was significant limitation of forward flexion, 
no extension, and very little lateral bending.  Moreover, 
osteoarthritic changes and disc space narrowing in the lumbar 
spine were confirmed by X-rays.  In view of the veteran's 
consistent record of back complaints, the Board is of the 
opinion that the evidence more nearly approximates the 
criteria for a 40 percent rating for arthritis of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5292 for 
severe limitation of motion of the lumbar spine.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation under 
Diagnostic Codes 5293 or 5295.  A 40 percent is the highest 
schedular rating available under Diagnostic Code 5295.  Under 
Diagnostic Code 5293, a 60 percent rating is potentially 
available; however, the preponderance of the foregoing 
evidence is negative for findings of pronounced impairment 
with little intermittent relief.  Although straight leg 
raising was generally positive, there was no associated 
muscle spasm or absent ankle jerk.  In August 1999, Dr. E. 
reported diminished sensation in the veteran's right foot; 
however, the preponderance of the evidence, including 
subsequent VA outpatient treatment, was negative for evidence 
of diminished sensation.  Indeed, none of the VA examiners or 
health care providers so found.  Accordingly, the Board is of 
the opinion that prior to September 7, 1999, the veteran's 
service-connected low back disability met the criteria for a 
40 rating and no more.

II.  Increased Rating From September 7, 1999

Evidence dated from September 7, 1999, consists of the report 
of a VA orthopedic examination performed in December 1999 and 
VA outpatient treatment records, dated in February 2000, 
including a report of electromyography.

During the December 1999 VA examination, the veteran 
complained of constant, severe low back pain with 
intermittent sharp pain into the right leg.  He reported 
numbness in the leg with decreased ability to walk or carry 
out most activity.  He noted that the right leg was smaller 
and weaker and stated that he could walk a block but then had 
to stop due to pain.  He also stated that he could not mow 
his yard or ride in a car for more than 30 minutes without 
stopping.  He reportedly took pain medication but had had no 
recent treatment.  

On examination, it was noted that the veteran continued to 
use a cane.  There was straightening of the normal lumbar 
lordosis with spasm on the right between L1 and S1.  He had 
the following range of low back motion:  Forward flexion to 
45 degrees; zero extension; lateral flexion to 20 degrees, 
bilaterally; and rotation to 20 degrees, bilaterally.  All 
motion was painful.  The examiner noted that there was no 
evidence of excess fatigability, incoordination, or weakened 
movement.  Straight leg raising, while seated, was negative, 
bilaterally.  There was some weakness of the extensor 
hallucis longus and anterior tibialis on the right, as well 
as mild atrophy of the anterior tibialis.  Otherwise, muscle 
mass, strength, and tone were normal.  Deep tendon reflexes 
were 2+ at the knees and 1+ at the ankles.  Sensation was 
decreased in the L5 distribution.  It was noted that the X-
ray from September 1997 was on file and showed narrowing of 
the disc spaces at L3 - L4 and L4 - L5 with sacralization of 
the L5 vertebra and degenerative facet joint disease with 
marginal spurs of the spines.  

The examiner's diagnosis was lumbar disc disease and 
degenerative joint disease with prior lumbar radiculopathy 
affecting the right lower extremity.  It was noted that 
electromyography (EMG) showed no "current" radiculopathy.  
The examiner opined that the veteran's pain severely limited 
his functional ability of the lumbar spine when doing 
repeated activities such as bending, stooping, or prolonged 
sitting or standing.  The examiner stated that it was not 
possible to express that determination in terms of additional 
loss of range of motion due to pain.  She also noted that the 
veteran did not describe flare-ups.  The examiner concluded 
that the pain from the veteran's back disability would cause 
moderate functional impairment.

During VA outpatient treatment in February 2000, the veteran 
demonstrated no peripheral edema, and his range of motion and 
strength were equal, bilaterally.  The deep tendon reflexes 
were intact.  The right calf was slightly smaller than the 
left.  During EMG studies, performed by VA in February 2000, 
it was noted that the veteran had brisk reflexes, give-away 
weakness, and nonphysiologic sensory loss.  There was no 
electrophysiologic evidence of lumbosacral radiculopathy.

In light of the foregoing, the Board is of the opinion that 
the veteran's service-connected low back disability is 
manifested essentially by the same symptomatology that was 
present prior to September 7, 1999.  He continues to 
demonstrate pain on motion; some weakness in the right lower 
extremity; significant limitation of forward flexion and no 
extension; and osteoarthritic changes; and disc space 
narrowing in the lumbar spine confirmed by X-rays.  Although 
severely limited by his back pain in performing repetitive 
motions, the evidence continues to be negative for flare-ups, 
excess fatigability, or lack of coordination.  Accordingly, 
the Board is of the opinion that the evidence continues to 
show that the veteran's back pain is compatible with a 40 
percent rating under Diagnostic Code 5292.  A higher 
evaluation is not afforded under Diagnostic Code 5295.

As above, the evidence does not show that a higher rating is 
warranted under Diagnostic Code 5293.  Neither the VA 
examiners nor the VA health care providers have reported that 
the veteran's service-connected low back disability is 
productive of any more than severe impairment.  Although 
sensation is diminished in the right lower extremity and the 
most recent straight leg raising is positive, 
electrodiagnostic testing is negative for any evidence of 
radiculopathy.  Moreover, the deep tendon reflexes in the 
knees and ankles continue to be present.  While muscle spasms 
from L1 to S1 were reported on the right on one occasion, the 
preponderance of the evidence, including subsequent treatment 
records, is negative for such spasms.  Accordingly, the Board 
is of the opinion that the evidence does not warrant a rating 
in excess of 40 percent.  

III.  Additional Considerations

In arriving at these decisions, the Board has considered the 
possible application of 38 C.F.R. § 4.71a, Diagnostic Codes 
5285 and 5289; however, those codes require the residuals of 
a vertebral fracture or ankylosis of the lumbar spine, 
neither of which is present in the veteran's case.  The Board 
has also considered the possibility of rating the veteran's 
service-connected back disability under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 which pertains to paralysis of the 
sciatic nerve.  However, the veteran does not demonstrate 
marked muscular atrophy or foot drop, or complete paralysis 
of the sciatic nerve, which would be required for a rating in 
excess of 40 percent.  Accordingly, those codes will not be 
considered in rating the veteran's service connected low back 
disability.  

As noted above, the level of impairment caused by the 
veteran's service-connected low back disability has been 
generally consistent since the initial grant of service 
connection in June 1996. Accordingly, there is no basis for 
the assignment of staged ratings noted in Fenderson.

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating, both prior to and after September 7, 
1999, for the veteran's service-connected arthritis of the 
lumbar spine.  However, the evidence does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1) (1999).  Although Dr. E. concluded that the 
veteran was permanently and totally disabled due to the 
veteran's service-connected low back disability, and the 
veteran testified that he took early retirement from his job 
due to that disability, there is no documentation of work 
missed by the veteran or of termination from employment due 
solely to his low back disorder.  Indeed, he acknowledges 
that no such documentation is available (veteran's statement, 
received in April 2000).  While he is followed by VA for his 
low back disability, there is no evidence of frequent 
hospitalization for that disability.  Moreover, there is no 
evidence to show that such treatment has rendered impractical 
the application of the regular schedular standards.  Rather, 
the record shows that the manifestations of the veteran's 
back disability are essentially those contemplated by the 
current schedular evaluation.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension Services for a 
rating outside the regular schedular criteria.


ORDER

Entitlement to a 40 percent initial rating for arthritis of 
the lumbar spine prior to September 7, 1999, is granted 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to an increased initial rating for arthritis of 
the lumbar spine, currently evaluated as 40 percent 
disabling, is denied.



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

